Citation Nr: 0730948	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left shoulder injury with arthritis and 
painful motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which granted service connection 
for residuals, left shoulder injury.  The evaluation was 
noncompensable, effective July 23, 1997.  During the pendency 
of the appeal, a March 2004 rating decision assigned a 10 
percent evaluation, effective July 23, 1997.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran's residuals of a left shoulder injury with 
arthritis and painful motion result in limitation of the left 
arm at shoulder level or midway between side and shoulder 
level.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a left shoulder injury with 
arthritis and painful motion is denied.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-
5010 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left shoulder is his minor shoulder.  It is 
evaluated under Diagnostic Codes 5201 and 5010, which address 
limitation of arm motion and traumatic arthritis, 
respectively.  A 20 percent evaluation is warranted for 
limitation of the minor arm at shoulder level or midway 
between side and shoulder level under Diagnostic Code 5201.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

During a July 2004 RO hearing, the veteran reported numbness 
and tingling.  He said he took steroid injections and used a 
TENS unit for pain.  Physical therapy had not helped.  

Private and VA medical records show treatment during the 
appeal period.  In 2004, a private physician noted abduction 
from zero to 160 degrees and forward flexion from zero to 150 
degrees, providing evidence against this claim.  Treatment 
included injections and physical therapy.

The report of a March 2003 VA examination provides that the 
veteran's primary complaint was chronic neck and shoulder 
pain he felt everyday.  On physical examination, the veteran 
had full and painless range of motion, providing more 
evidence against this claim.  The pertinent impression was 
shoulder pain of chronic nature.  

The report of an August 2003 VA examination provides that the 
veteran reported being greatly restricted by shoulder pain.  
He reported shoulder pain when lifting objects over head.  He 
currently took Bextra for pain which provided only mild 
relief.  

On physical examination, active forward flexion was to 90 
degrees, with passive forward flexion to 235 degrees.  Active 
abduction was to 90 degrees, with passive abduction to 120 
degrees, providing more evidence against this claim.  

The pertinent impression was left shoulder pain.  Addressing 
DeLuca, there was no pain on range of motion testing at this 
time, providing more evidence against this claim.  It was 
conceivable that pain could further limit functioning as 
described but it was not feasible to attempt to express it in 
terms of additional limitation of motion as these matters 
could not be determined with any degree of medical certainty.  

The report of an August 2004 VA examination provides that the 
veteran reported decreased range of motion of the shoulder 
due to pain.  He had lost strength with overhead activities, 
and felt that he had lost some strength in his grip and had 
limited function secondary to weakness with overhead 
activities.  

On physical examination, forward flexion was to 150 degrees, 
and abduction was to 120 degrees.  The veteran did have pain 
with resisted deltoid and supraspinatous strength testing and 
gave way to the pain.  X-ray examination of the left shoulder 
revealed no fractures, dislocations or bony abnormalities.  

The pertinent assessment was left shoulder pain.  The 
examiner commented that the veteran did have objective 
findings suggestive of decreased range of motion and giving 
way, with weakness and pain.  Addressing DeLuca, there was 
pain on range of motion of shoulder testing and he did have 
weakness with pain and giving way, as described.  It was 
conceivable that this pain could further limit function as 
described, but it was not feasible to attempt to express this 
in terms of additional limitation of motion as these matters 
could not be determined with any degree of medical certainty.  

The report of a February 2007 VA examination provides that 
the veteran complained of left shoulder pain with a baseline 
of 5-6/10, present the majority of every day.  It was 
worsened with movement and increased to 8-9/10.  He used 
Percocet for shoulder and back pain that decreased the pain 
to 4/10.  He did not use any sort of orthotic or brace for 
the shoulder.  A steroid shot 7 or 8 months earlier from a 
private physician had helped. 

On physical examination, range of motion of the shoulder was 
zero to 160 degrees forward flexion, and zero to 120 degrees 
of abduction.  Active and passive range of motion were the 
same and there was no change with repetition.  There was mild 
pain and discomfort associated with range of motion, 
providing more evidence against this claim.  

The assessment was mild arthritis glenohumeral joint, as well 
as acromioclavicular joint left shoulder.  Addressing DeLuca, 
the examiner commented that there was mild discomfort 
associated with examination of the left shoulder that day.  
It was conceivable that pain could further limit function as 
described particularly with repetition.  It was not feasible, 
however, to attempt to express any of this in terms of 
additional limitation of motion as these matters could not be 
determined with any degrees of medical certainty.  

The foregoing evidence, overall, weighs strongly against a 20 
percent initial evaluation under Diagnostic Code 5201.  
Limitation of motion of the left arm to the shoulder level 
(90 degrees) is noted on only one occasion, in August 2003.  
However, on several other occasions throughout the appeal 
period the veteran's abduction was to more than 90 degrees.  
Overall, the competent medical evidence does not show 
limitation of the left arm at shoulder level or midway 
between side and shoulder level.  Even with consideration of 
DeLuca, which was a shoulder disorder, a higher evaluation 
can not be found.  Without consideration of pain, the current 
evaluation could not be justified. 

The Board has considered the applicability of other 
Diagnostic Codes.  However, the record is negative for 
ankylosis of the scapulohumeral articulation; impairment of 
the humerus with frequent episodes and guarding of all arm 
movements, or with infrequent episodes and guarding of 
movement only at shoulder level; malunion of the shoulder; or 
impairment of the clavicle or scapula.  Thus, a higher 
initial evaluation is not warranted under Diagnostic Codes 
5200, 5202 or 5203.  

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected left shoulder are 
contemplated in the current 10 percent rating assigned to the 
condition.  There is no indication that pain, due to 
disability of the spine, has caused functional loss greater 
than that contemplated by the 10 percent evaluation assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  

The Board recognizes that the veteran has reported being 
disabled due to a variety of conditions, including his left 
shoulder disability.  Nevertheless, the Board finds that 
there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to the veteran's 
left shoulder disability, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
For example, the veteran has submitted no employment records 
showing his left shoulder results in marked interference with 
his employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an initial evaluation in 
excess of 10 percent for residuals of a left shoulder injury 
with arthritis and painful motion.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in December 
2003, July 2005, August 2005 and March 2006 that discussed 
the particular legal requirements applicable to the veteran's 
claim, the evidence considered, and the pertinent laws and 
regulations.  VA made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the veteran's possession.  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
The RO's March 2006 correspondence provided Dingess notice.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA 
conducted examinations for this claim.  In this case, the RO 
has made all reasonable efforts to assist the veteran in the 
development of his claim.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a left shoulder injury with arthritis and painful motion 
is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


